Filed:   July 3, 1997


                  UNITED STATES COURT OF APPEALS

                      FOR THE FOURTH CIRCUIT



                           No. 96-2266
                      (Tax Ct. No. 94-9290)



Hyman S. Zfass,

                                          Petitioner - Appellant,

         versus

Commissioner of Internal Revenue,

                                           Respondent - Appellee.




                            O R D E R


    The Court amends its opinion filed June 23, 1997, as follows:

    On page 11, footnote 8, lines 1 and 4 -- the references to
"Heasley's" are corrected to read "Heasleys."

                                     For the Court - By Direction



                                        /s/ Patricia S. Connor

                                                   Clerk
PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

HYMAN S. ZFASS,
Petitioner-Appellant,

v.                                                            No. 96-2266

COMMISSIONER OF INTERNAL REVENUE,
Respondent-Appellee.

Appeal from the United States Tax Court.
(Tax Ct. No. 94-9290)

Argued: May 9, 1997

Decided: June 23, 1997

Before MURNAGHAN and NIEMEYER, Circuit Judges, and
FABER, United States District Judge for the
Southern District of West Virginia, sitting by designation.

_________________________________________________________________

Affirmed by published opinion. Judge Murnaghan wrote the opinion,
in which Judge Niemeyer and Judge Faber joined.

_________________________________________________________________

COUNSEL

ARGUED: Craig Dennis Bell, TAYLOR, HAZEN & KAUFFMAN,
L.C., Richmond, Virginia, for Appellant. Patricia McDonald Bow-
man, Tax Division, UNITED STATES DEPARTMENT OF JUS-
TICE, Washington, D.C., for Appellee. ON BRIEF: Loretta C.
Argrett, Assistant Attorney General, Richard Farber, Tax Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.

_________________________________________________________________
OPINION

MURNAGHAN, Circuit Judge:

The Internal Revenue Service ("IRS") determined that Hyman
Zfass, Appellant, participated in a tax shelter which was solely tax
motivated. The IRS, therefore, disallowed the deductions taken on his
income tax returns and required him to pay interest and penalties.
Zfass's wife was dismissed as an innocent party.

Zfass has argued that he exercised good faith in relying on his own
expertise in the medical field and his accountant's advice in assessing
the profitability of the tax shelter and that the negligence penalties
were therefore improper. Moreover, he also has contested the over-
valuation penalty assessed claiming that the deficiency was related to
a reduction in deductions and not to a valuation overstatement. Zfass
also objected to the increased rate of interest employed by the IRS in
calculating what he owed.

The Tax Court upheld the IRS's determination regarding tax liabil-
ity and penalties. The Tax Court declined to to rule on the validity of
the increased interest rate since the Tax Court concluded that it lacked
jurisdiction to do so.

FACTS

Hyman Zfass is a medical doctor who specializes in sports medi-
cine. In 1982 Zfass purchased one partnership share in Therapeutics
CME Group, L.P., a limited partnership the stated purpose of which
was to acquire by lease and to market continuing medical education
("CME") video programs.

The video disk master programs were produced by World Video
Crop and the television center of Hahnemann Medical College and
Hospital of Philadelphia ("Hahnemann"). The partnership was respon-
sible for reproducing the programs and selling them to members of
the medical profession to satisfy their continuing medical education
requirements. Dr. Zfass was an expert in sports medicine and was
familiar with Hahnemann and at least one of the physicians who was
the moderator on one of the tapes.

                    2
The cost of one partnership share was $17,000, half of which was
paid in 1982 and half in 1983. The partnership promised that in return
for his investment Zfass would receive a tax deduction of $31,902 in
1982 and $27,745 in 1983. Assuming a taxpayer was in the 50% tax
bracket, the taxpayer would receive almost $16,000 in 1982 and
$14,000 in 1983.

Zfass learned about the partnership from B. Roland Freasier,
Zfass's tax adviser and attorney. Freasier introduced Zfass to Virgil
Williams who was the partnership's tax matters partner. Zfass was
provided with a private placement memorandum which Zfass read
"from cover to cover."

The private placement memorandum throughly discussed the tax
implications of the partnership. The memorandum stated:

        ESTIMATED TAX
        EFFECT PER $17,000
        UNIT:            Although Therapeutics CME
                     Group, L.P. ("Partnership")
                     may have income from its
                     operations, for illustration pur-
                     poses, the figures below do
                     not take into account any
                     income and assume a 50% tax
                     bracket taxpayer. The Internal
                     Revenue Service (the "IRS" or
                     "Service") may disallow any
                     of the various elements used
                     in calculating Partnership
                     expenses and credits thereby
                     reducing federal income tax
                     benefits on an investment.

                                1982      1983

        Capital contribution       $ 8,500     $ 8,500
        Deductible Loss Equivalent      31,903     27,745
        Tax Write-off to Cash
        Investment Ratio           3.8 to 1   3.3 to 1

The deductible loss equivalent represents the tax deduction to the

                    3
taxpayer.1 Therefore, in 1982 a taxpayer could expect to receive a
$3.8 tax deduction for every one dollar invested. Assuming the tax-
payer was in the 50% tax bracket this would represent a $1.90 return
for every dollar invested. So assuming the partnership never made a
penny, the taxpayer would still receive almost a 100% return on his
investment by virtue of payment to the taxpayer from the United
States Treasury.

The private placement memorandum, as well as a tax opinion letter
that was attached to the memorandum, warned potential investors that
the IRS was attempting to identify and examine "abusive" tax shelters
and that the IRS's actions increased the likelihood that the investor's
return would be audited.

The memorandum also warned investors that the depreciation
deductions and investment tax credit that the partnership intended to
claim and pass through to its partners would be based on a fair market
value of each master video disk of $877,663, and that there was no
assurance "that the Masters could be sold for the appraised value or
that the lease fee program will provide the Partnership with a fair
return on equity."

Although it is unclear to what extent, Zfass discussed the possibil-
ity of purchasing an interest in the partnership with Freasier. Zfass
claims that due to his medical knowledge and his impression of Hah-
nemann and the physicians involved in the tapes he believed that the
partnership would make a profit. However, the private placement
memorandum made no projections regarding sales, income, or return
on investment excluding tax benefits. In fact, the main return on
investment representation assumed that the partnership was not profit-
able.
_________________________________________________________________

1 The private placement memorandum indicates that the deduction con-
sists primarily of lease payments and an investment tax credit. Since the
tax credit is not merely a deduction but is applied as an offset to a tax-
payer's tax liability, the partnership treated each dollar of the investment
tax credit as a $2.00 deductible loss for purposes of calculating the
deductible loss equivalent.

                    4
What Zfass knew was that, as the partnership was presented, he
could not lose. He would receive almost a 100% return on his invest-
ment if the partnership failed to sell even one video tape. It was
unnecessary for the partnership to convince Zfass that it could make
a profit, because Zfass would profit, by way of payment by the United
States Treasury, regardless of whether the partnership turned a profit.

After Zfass became a limited partner in the partnership, the partner-
ship's tax return, as well as the tax returns of 26 similar partnerships,
was audited by the IRS. The IRS sent notices to the parties that the
tax deductions would be disallowed and the partnership's tax matters
partner filed a petition in the Tax Court to contest the adjustments.

Since the 27 partnerships all involved the production of videotapes
for use in CME programs, the partnerships and the IRS agreed to use
three of the partnerships as a test case. See Charlton v. Commissioner,
60 T.C.M. 324 (1990), aff'd 990 F.2d 1161 (9th Cir. 1993).
In Charlton, the Tax Court upheld the IRS's determination and held
that: (1) the partnerships lacked any profit objective; (2) the sales
forecast and the values of the license, leases, and tapes were grossly
overstated; and (3) these were sham transactions entered into primar-
ily for their tax benefits. Id. at 347-352, 355.

After the Charlton decision the partnership's tax matters partner
agreed to the disallowance of all deductions and investment tax cred-
its and the disallowance was passed through to each partner. Zfass
was assessed $15,773 for 1982 and $10,805 for 1983 plus interest and
penalties. The IRS argued that Zfass was negligent in claiming the
deductions and penalized him under 26 U.S.C. § 6653. In addition, it
claimed Zfass's underpayment of tax was due to a value overstate-
ment and penalized him under 26 U.S.C. § 6659. The IRS further
charged Zfass an increased rate of interest because his underpayment
was due to a tax motivated transaction. Zfass does not contest that he
owes $15,773 and $10,805 for the disallowed deductions, but he does
contest the IRS's assessment of interest and penalties. The Tax Court
upheld the penalties assessed by the IRS. The Tax Court declined to
consider whether Zfass was liable for additional interest under
§ 6621(c) since the Tax Court determined that it lacked jurisdiction
under White v. Commissioner, 95 T.C. 209 (1990).

                     5
Zfass appeals the Tax Court's determination that the negligence
and overvaluation penalties apply. In addition, Zfass contends that
White v. Commissioner is wrongly decided and that the Tax Court has
jurisdiction over additional interest under § 6621(c).

DISCUSSION

The Tax Court's findings of fact will be upheld unless they are
clearly erroneous. Hendricks v. Commissioner, 32 F.3d 94, 97 (4th
Cir. 1994). The Tax Court's decision is clearly erroneous if "on the
entire evidence the reviewing court is left with the definite and firm
conviction that a mistake has been made." Faulconer v.
Commissioner, 748 F.2d 890, 895 (4th Cir. 1984). "[W]here there are
two permissible views of the evidence, the factfinder's choice
between them cannot be clearly erroneous." Hendricks, 32 F.3d at 97,
citing Thomas v. Commissioner, 792 F.2d 1256, 1260 (4th Cir. 1986).

I. Negligence Penalties

Under former § 6653, a taxpayer could be assessed a 5% penalty
for underpayment of taxes if any part of the underpayment was due
to negligence or intentional disregard of rules and regulations.2 The
taxpayer bears the burden of disproving IRS's determination of negli-
gent underpayment. Korshin v. Commissioner, 91 F.3d 670, 671 (4th
Cir. 1996). Negligence denotes "lack of due care or failure to do what
a reasonable and ordinarily prudent person would do under the cir-
cumstances." Id. at 672, citing Schrum v. Commissioner, 33 F.3d 426,
437 (4th Cir. 1994).

One factor which courts consider in determining if persons acted
negligently is whether they relied on advice from a tax advisor.
United States v. Boyle, 469 U.S. 241, 252 (1985); Leonhart v.
Commissioner, 414 F.2d 749, 750 (4th Cir. 1969). However, that reli-
ance must be reasonable and the taxpayer must show that the accoun-
_________________________________________________________________

2 I.R.C. § 6653 was repealed by the Omnibus Budget Reconciliation
Act of 1989, Pub. L. No. 101-239, 103 Stat. 2106, § 7721(c)(2), effective
for returns due after 1989. Negligence is now one component of the
accuracy-related penalty found in I.R.C. § 6662. Zfass's taxes for 1982
and 1983 obviously were for periods prior to the change.

                   6
tant had all the necessary information to make an informed decision.
Id.

Zfass claims that he relied on advice from his accountant regarding
the propriety of the investment in the instant case and that this reli-
ance was evidence that he exercised due care.3 Zfass also argues that
he had tremendous experience with sports medicine and was aware of
the market for continuing medical education tapes in that area. He
claims that his experience provided him with independent judgment
that the investment would be a good one. Zfass thus contends, relying
on Mollen v. United States, 72 AFTR. 2d 93-6443; 93-2 U.S.T.C.
¶ 50,585 (D.C. AZ 1993), that advice from his accountant plus his
independent examination of the investment are evidence that he exer-
cised due care.

In Mollen the taxpayer was involved in a similar transaction to the
one of Zfass. The taxpayer was also a medical doctor. He received
information regarding the partnership and personally examined the
information. Mollen also claimed that due to his prior experience as
a physician, he knew of Hahnemann Medical College and its good
reputation. Mollen also consulted a tax attorney who advised him that
the transactions were legitimate under the Internal Revenue Code.
The district court held that by consulting with, and relying upon, the
advice of his accountant and lawyer, Mollen had acted reasonably.
Mollen, 72 AFTR. 2d at 93-6447.

However, Zfass's problem lies in his reliance on Mollen which is
a different case and rests on different facts. Most importantly, he
gives insufficient weight to the deference we pay to lower courts. The
district court may not have abused its discretion in Mollen. It looked
at the facts and, assessing them, determined that Mollen acted
reasonably.4
_________________________________________________________________

3 The significant expertise of Zfass's accountant and Zfass's close rela-
tionship with the accountant are assumed to be established. It is sufficient
to know that Zfass and his accountant had both a professional and a per-
sonal relationship, and that Zfass's accountant was extremely involved in
Zfass's business affairs.

4 The facts concerning Zfass were not identical. Zfass did not fully
apprise his accountant of the relevant information and Zfass did not
properly rely on his accountant's advice.

                    7
Thus, in the instant case, we have quite a different situation. On
somewhat similar, but somewhat different, facts, the Tax Court deter-
mined that Zfass's actions were not reasonable. Zfass must show, not
just that other courts have reached contrary conclusions, but that the
Tax Court's decision was clearly erroneous. Zfass has not met that
burden.

Zfass was given the opportunity to invest in a complicated partner-
ship. The private offering memorandum contained significant warn-
ings regarding the risk of the investment. It also included information
which indicated that the taxpayer would receive a tax write-off up to
3.8 times the amount of the investment. In addition, the offering state-
ment warned that the IRS was aggressively investigating tax shelter
programs. Zfass bought one share of the partnership.

Zfass first argues that he cannot be negligent because he reasonably
relied on his accountant. However, the Tax Court determined that
Zfass failed to prove that he relied on his accountant. Zfass did not
call his accountant as a witness and there is no evidence in the record
indicating what advice Zfass's accountant may have provided. In
addition, Zfass was unable to provide a bill or proof of payment
regarding the advice he received from his accountant.5
_________________________________________________________________

5 Zfass argues that the reason he does not have a bill is that

        Over the years, Dr. Zfass and Freasier reached an agreement for
        the payment of legal services and medical services. Each would
        bill the other for significant or large projects and professional
        services. However, for the more routine and mundane services
        which did not involve much time, they frequently did this on a
        quid pro quo basis. Dr. Zfass did pay Freasier for large legal
        projects and service provided to him by Freasier.

Therefore, he claims that this advice was given to him as a quid pro quo
for medical services. Interestingly, such quid pro quo activities are tax-
able. 26 C.F.R. 161-2(d) ("If services are paid for in exchange for other
services, the fair market value of such other services taken in payment
must be included in income as compensation." Zfass should have paid
taxes on all of the "free" services which he received from Freasier in
exchange for medical services. Therefore, in his brief, absent a statute of
limitations bar, Zfass may have subjected himself to further income tax
liability.

                    8
At trial, Zfass failed to establish what advice he received from
Freasier. There is no evidence in the record to show what knowledge
or information Freasier had regarding the investment. The Tax Court
determined that Zfass did not reasonably rely on his accountant. It
determined that there was no evidence which established that Freasier
was aware of the non-tax aspects of the plan. In addition, it deter-
mined that there was no evidence in the record to establish what kind
of advice Freasier gave to Zfass. Zfass may have relied on Freasier,
but the Tax Court's determination that Zfass did not sufficiently rely
on his accountant and its finding that the accountant lacked sufficient
knowledge about the investment to give competent advice are entitled
to deference and are not clearly erroneous. See also Illes v.
Commissioner, 982 F.2d 163 (6th Cir. 1992) (finding that vague
assertion that accountant "suggested that this was a good investment"
was insufficient to prove good faith reliance).

Zfass also argues that he is not liable for negligence since, due to
his experience in sports medicine, he had the expertise and intelli-
gence properly to evaluate the profitability of the continuing medical
education sports medicine video tapes. He argues that he looked at the
market for CME credit and determined that the video tapes would be
a good investment.

In Bernard v. Commissioner, 731 F.2d 230 (4th Cir. 1984), the
court addressed a tax shelter which provided a 4 to 1 ratio of tax bene-
fits to investment. In Bernard, the court determined that a book deal
which was designed to provide investors with major tax benefits and
had no profit motive was an improper deduction. One of the factors
that the court looked at was the ratio of tax benefits to the amount
invested.6

The Tax Court determined that, if Zfass were a reasonable investor,
_________________________________________________________________

6 The Bernard case concluded:

        It is a frightening prospect when our wealthy citizens, those in
        the highest income tax brackets, seek to take indefensible advan-
        tage of the country and their fellow citizens, especially those
        who have far less from which to meet their tax responsibilities.

Id. at 233.

                    9
he would have done more than he did in determining whether the
investment made sense. It determined that the 3.8 to 1 ratio of tax
benefits to investment should have given Zfass notice that the invest-
ment scheme was primarily for a tax purpose.

In addition, Zfass took no actions which would indicate that he
believed that his investigation revealed a profitable financial invest-
ment. He did not consult with investment advisors or the managers of
the partnership. Absent his alleged conversation with his accountant,
and viewing tapes made by other similar partnerships, there is no evi-
dence that Zfass conducted any investigation into the profitability of
the investment. The Tax Court determined, as a factual finding, to
which deference is due, that Zfass's decision was"tax driven, not eco-
nomically driven." In light of the facts, the Tax Court's decision was
not clearly erroneous.7

II. Valuation Overstatement Penalties

First, Zfass argues that the valuation overstatement penalty does
not apply in the instant case. Second, he argues that even if it applies,
the penalty should have been waived because he acted in good faith
by relying on the advice of his accountant. The second issue can be
dealt with easily because the Tax Court did not abuse its discretion
in determining that Zfass did not act in good faith by relying on his
accountant. Therefore, the Tax Court did not abuse its discretion in
holding that Zfass was not entitled to a waiver under § 6659(e) since
he did not act in good faith.

As to the issue of whether § 6659 applies to the instant case, Zfass
argues that § 6659 should not apply because in the instant case a
_________________________________________________________________

7 The Tax Court is only requiring the taxpayer to exercise common
sense. The partnership had a very large tax benefit as a percentage of the
investment and a large part of the partnership material was devoted to the
tax benefits. The partnership material contains almost no discussion
regarding marketing efforts, sales projections or profitability of the part-
nership. There is not a per se rule that a 3.8 to 1 ratio of tax benefits to
investment is a tax shelter, but surely such a large ratio should put the
taxpayer on notice that the investment may be tax and not profit moti-
vated.

                    10
deduction was disallowed not overvalued. However, disallowance of
the deduction was because it was overvalued. Section 6659 provides
that if a taxpayer owes additional taxes due to a valuation overstate-
ment, the taxpayer may be assessed a penalty of 30% of the underpay-
ment attributable to the overvaluation. § 6659(b).

Zfass principally relies on Heasley v. Commissioner, 902 F.2d 380
(5th Cir. 1990).8 In Heasley, the IRS disallowed a deduction and an
investment tax credit for "energy saving units." The IRS imposed a
value overstatement penalty for the underpayment of tax "attributable
to a valuation overstatement." 26 U.S.C. § 6659(a). The Tax Court
upheld the IRS's determination. The Fifth Circuit reversed. It held
that

        whenever the IRS totally disallows a deduction or credit, the
        IRS may not penalize the taxpayer for a valuation overstate-
        ment included in that deduction or credit. In such a case, the
        underpayment is not attributable to a valuation overstate-
        ment. Instead, it is attributable to claiming an improper
        deduction or credit.

Heasley, 902 F.2d 382-383. The court determined that to eliminate
entirely is not an overstatement but a complete eradication of a value.

However, the Fifth Circuit's approach has not been followed by
other circuits. The Second, Sixth, and Eighth Circuits have held that
when an underpayment stems from deductions that are disallowed due
to a lack of economic substance, the deficiency is attributable to an
overstatement of value and is subject to penalty under § 6659. See
Massengill v. Commissioner, 876 F.2d 616, 619-20 (8th Cir. 1989);
Illes v. Commissioner, 982 F.2d 163, 167 (6th Cir. 1992); Gilman v.
Commissioner, 933 F.2d 143, 151 (2d Cir. 1991), cert. denied, 502
U.S. 1031 (1992).
_________________________________________________________________

8 The facts in Heasley were much different. The Heasleys did not have
a college education and were blue collar workers. They completely relied
on the advice of an accountant and a questionable investment adviser. In
fact, the Heasleys were indeed scammed out of a considerable sum of
money. They were clearly not trying to defraud the government.

                    11
In any event, the IRS did not follow the Fifth Circuit's approach
in Heasley and instead chose to follow the Second, Sixth and Eighth
Circuit's approach. The IRS determined that since the deduction in
the present case was a sham and lacked economic substance, the over-
valuation penalty applied.

The Tax Court also followed the Second, Sixth and Eighth Circuits
and held that "when a transaction lacks economic substance, the cor-
rect basis is zero; any amount claimed is a valuation overstatement."
Zfass v. Commissioner, 71 T.C.M. 2670 (1996). The Tax
Court determined that in the instant case a value overstatement was
a primary reason for the disallowance of the claimed tax benefits and
that the valuation overstatement penalty applied. We agree with the
Tax Court that the reasoning of the Second, Sixth and Eighth Circuits
is applicable here.

Zfass argues that the Tax Court improperly relied on Charlton and
that the facts of Charlton are not facts in the instant case. He argues
that there is no evidence in the record regarding the market values of
the leases and there is no evidence in the record that Zfass's estima-
tion of the leases' value was improper. Zfass is correct that the facts
in Charlton are not quite the same as those in the instant case, but
Charlton's legal rule remains. Thus, the finding in Charlton that the
plan lacked economic substance is binding upon Zfass. The reason
that the plan lacked economic substance is because of the over valua-
tion of the master leases.

In addition, the Tax Court concluded that in the present case "[i]t
is obvious from the record in this case that valuation overstatement
was a primary reason for the disallowance of the claimed tax bene-
fits." Such a conclusion is supported by the record, and the Tax
Court's findings in this regard were not clearly erroneous. We agree
with the Tax Court that the taxpayer's underpayment stems from
excessive deductions that were disallowed due to the lack of eco-
nomic substance; therefore, the deficiency is attributable to a value
overstatement.

III. Jurisdictional Issue

If a taxpayer fails to pay taxes when they are due, the taxpayer is
charged interest from the date the payment is due until the payment

                     12
is actually made. 26 U.S.C. § 6601(a). If there is an underpayment in
tax over $1,000 and that underpayment is attributable to a "tax moti-
vated transaction" the interest rate is increased to 120 percent of the
rate of interest prescribed in § 6621(a)(2). See § 6621(c)(1). The code
defines "tax motivated transaction" as any valuation overstatement or
transaction which is fraudulent or a sham. § 6621(c)(3)(A).

The Commissioner determined that this provision applied to Zfass
and assessed interest on the underpayment of taxes. The Tax Court,
relying on White v. Commissioner, 95 T.C. 209, 211 (1990) (en banc)
ruled that the Tax Court did not have jurisdiction to redetermine the
increased rate of interest.

Probably, the issue is an irrelevant one because the Tax Court was
correct in its holding that Zfass was involved in a"tax motivated
transaction." Hence, should we reach the merits of the aspect of
Zfass's case dealing with the increased interest rate, we might well
affirm.

However, since the Tax Court claimed it lacked jurisdiction to con-
sider whether Zfass was liable for additional interest, we must address
the jurisdictional question. There are no appellate court opinions
upholding or denying the Tax Court's decision in White. However,
there are several appellate court cases which recognize that the Tax
Court does not have jurisdiction regarding interest determinations.
See Melin v. Commissioner, 54 F.3d 432, 434 (7th Cir. 1995) (no
jurisdiction to review Commissioner's decision not to abate interest);
McMullen v. Commissioner, 27 F.3d 510, 511 (11th Cir. 1994) (no
jurisdiction to redetermine interest when taxpayer has not pre-paid
interest); Littfin v. Commissioner, 17 F.3d 1345 (10th Cir. 1994); Bax
v. Commissioner, 13 F.3d 54 (3d Cir. 1993) (same); Transport Manu-
facturing & Equipment Co. v. Commissioner, 434 F.2d 373, 381 (8th
Cir. 1970).

In White, the Tax Court examined its statutory grant of jurisdiction
and determined that it did not have jurisdiction to redetermine addi-
tional interest.9 The court noted that it was a court of limited jurisdic-
_________________________________________________________________

9 The Tax Court backed away somewhat from White in Barton v.
Commissioner, 97 T.C. 548 (1991). In Barton, the Tax Court held that

                    13
tion and only had that jurisdiction which was provided to it by statute.
It then examined its statutory authority. Section 6230 of the Internal
Revenue Code provides the Tax Court with jurisdiction over defi-
ciency proceedings. Specifically, the Tax Court has jurisdiction
regarding any deficiency attributable to affected items which require
partner level determinations.

Deficiency is defined under § 6211(a) as the amount by which the
tax imposed exceeds the amount paid. However, § 6601(e)(1) of the
code specifically excludes interest from the definition of tax for pur-
poses of deficiency proceedings. The Tax Court therefore determined
that interest due was not considered a deficiency and that the Tax
Court had no jurisdiction to redetermine interest because it was not
a deficiency.

We agree with the Tax Court's statutory analysis. The Tax Court
properly followed its opinion in White v. Commissioner holding that
it did not have jurisdiction to decide the interest question.

Accordingly, we affirm the Tax Court's opinion throughout.

AFFIRMED
_________________________________________________________________

it had jurisdiction to consider a § 6621(c) interest assessment if the party
had paid the tax due plus the interest penalties. The court determined that
once the interest was paid it could be considered an overpayment, and
the court had jurisdiction to determine whether there was an overpay-
ment pursuant to § 6512. Thus, had Zfass paid the penalty plus interest,
the Tax Court may well have had jurisdiction to decide this issue.

                    14